DETAILED ACTION
This is a response to the Amendment to Application # 17/025,532 filed on July 29, 2022 in which claims 11, 15, 18, and 25 were amended and claims 1-10, 12, 13, 17, 20-24, and 26-27.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 11, 14-16, 18, 19, and 25 are pending, of which claims 11, 14-16, 18, 19, and 25 are rejected for double patenting; claims 11, 14, and 25 are rejected under 35 U.S.C. § 112(b); claim 25 is rejected under 35 U.S.C. § 102(a)(1); and claims 11, 14-16, 18, and 19 are rejected under 35 U.S.C. § 103.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive. Additionally, the present title does not appear to be directed act the claimed inventions. 
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
The use of the term AutoCAD at page 35, which is a trade name or a mark used in commerce, has been noted in this application. The term should be fully capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Objections
Claims 11, 14-16, 18, 19, and 25 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 25 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claims 11, 14-16, 18, 19, and 25 are objected to because of the following informalities:  These claims inconsistently alternate between the two reference-back terms “the” and “said.” Although “the” and “said” are synonyms, switching back and forth between the two terms reduces clarity and readability. See Robert C. Faber, Faber on Mechanics of Patent Claims § 3:14 (Practising Law Institute ed., 6th ed. 2010) (“If ‘saids’ or ‘thes’ are used [to refer back to a claim element], one should be consistent in the usage and not alternate between those words in repetitions of the same element or among different elements”); see also William Strunk Jr. & E.B. White, The Elements of Style, 26 (4th ed. 2000) (explaining that coordinate ideas should be expressed in similar or identical terms to “enable[] the reader to recognize more readily the likeness of content and function”). Appropriate correction is required.

Claims 11, 15, 18, and 25 objected to because of the following informalities:  the claims alternately refer to “punch list” and “punchlist.” Additionally, these claims also alternatively refer to “floor plans” and “floorplans.” Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the final limitation is very difficult to read due to the lack of appropriate line breaks. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,824,795 in view of Allen et al., US Publication 2016/0277419 and Gootee, II et al., US Publication 2014/0229426.
Present Claim 11
Claim 1, US Patent 10,824,795
Differences
A multilingual method for facilitating communications among persons located at targeted real property and tracking their positions at said property location comprising the steps of:
 A method for completing a punchlist for a construction project comprising the steps of: 
The preamble of present claim 11 refers to the method being a “multilingual” method not present in claim 1 of US Patent 10,824,795. However, nothing in present claim 11 actually requires anything to be multilingual. Therefore, there is no substantive difference
scanning hardcopy surveys, floorplans, construction plans, and punch lists for said property into uploadable electronic files
scanning floor plans and a punchlist into a server running under the control of an application program
Claim 1 of US Patent 10,824,795 does not require the presence of surveys or construction plans, as required by present claim 11.
labelling said electronic files

labelling said scanned punchlist and floor plans by said application program
Substantively identical
uploading said electronic files into a server running under the control of an application program
uploading said scanned and labelled punchlist and scanned and labelled floor plans into said application program
Present claim 11 does not require the punchlist of claim 1 of US Patent 10,824,795
providing a handheld electronic mobile device having communication capability and global positioning capability to each of said persons in a preset language

Limitation not present in claim 1 of US Patent 10,824,795. However, the presence of these is referred to in the “sending said calibrated …” limitation of claim 1 of US Patent 10,824,795 below.
said server communicating with each of said mobile devices

Limitation not present in claim 1 of US Patent 10,824,795 However, the presence of these is referred to in the “sending said calibrated …” limitation of claim 1 of US Patent 10,824,795 below.
said program calibrating said electronic files with said property location as determined by global positioning of each of said mobile devices at said property location
calibrating said scanned and labelled punchlist and plans with positioning information by said application program
Substantively identical

presetting a default language for each of a plurality of handheld electronic mobile devices having indoor positioning capability and wireless capability
Limitation not present in present claim 11
downloading electronic files applicable to said property location into each of said mobile devices at such location
sending said calibrated punchlist and floor plans wirelessly to each of said plurality of handheld electronic mobile devices each of which being programmed to accept the entering of construction progress information remotely at the indoor construction jobsite by members of said construction team in said preset default language
Present claim 11 refers to “downloading” while claim 1 of US Patent 10,824,795 refers to “sending.” These is substantively identical. Present claim 1 also recites the generic “electronic files” instead of the specific “punchlist and floor plans” of claim 1 of US Patent 10,824,795
displaying the position of and proximity to each of said persons on the screen of his or her mobile device on said plan of said property location and said proximity
calibrating each of said punchlist and floor plans with positioning information resident in each of said mobile devices
Both limitation require knowing the location information of the users. Present claim 11 additionally requires displaying this information. 
tracking said positions and said proximities
recording progress of said indoor construction project by team members entering construction progress information into said mobile devices, which information is entered by each of said team members in his or her own preset language
Present claim 11 refers to “tracking” while claim 1 of US Patent 10,824,795 requires “recording.” The act of tracking requires recording. Additionally, present claim 11 recites the specific data “positions and proximities” while claim 1 of US Patent 10,824,795 only requires the generic “progress.” Finally, claim 1 of US Patent 10,824,795 requires information to be entered in the user’s “present language.”
recording each of said positions and said proximities, whereby each of said persons are able to communicate with each other in his or her language in navigating said property location using said plans and said proximity of each of said persons to said others is recorded
recording the completion of construction project tasks as reported by said team members in said punchlist
Substantively identical as the “whereby” clause of claim 11 is not accorded any patentable weight for the reasons discussed below.

checking said punchlist to determine whether said project has been completed
Limitation not present in present claim 11.

As can be seen above, the primary difference between present claim 11 and Claim 1 of US Patent 10,824,795 is that present claim 11 excludes several limitation. However, the elimination of a step or element and its function is considered obvious. See MPEP § 2144.04(II.)(A.). Additionally, present claim 13 is analogous to this missing limitation.  Further, present claim 11 recites the presence of surveys and construction plans. However, this may be found in Gootee, II et al., US Publication 2014/0229426 at Figs. 4 and 10. Further discussion on this may be seen in the rejection to claim 11 under 35 U.S.C. § 103 below. 
Further, present claim 14 is substantively identical to claim 2 of US Patent 10,824,795. 
Thus, the only significant difference between present claims 11 and 14 and claims 1 and 2 of US Patent 10,824,795 is the recitation in present claim 11 of tracking locations and proximities However, this may be found in Allen et al., US Publication 2016/0277419 at ¶¶ 19 and 49. Further discussion on this may be seen in the rejection to claims 11 and 12 under 35 U.S.C. § 103 below. 
A person of ordinary skill in the art would have been motivated to add each of these features. First, a person of ordinary skill in the art would have recognized that smartphones are ubiquitous and, thus, would have reduced the entry cost of using the system as many users would already have the necessary equipment and only need to download a software application. Second, a person of ordinary skill in the art would have recognized the benefit of tracking the user’s locations and proximities for safety purposes, as construction can be a dangerous job an in the event of an accident it would be beneficial to know that user’s location and what he or she was proximate to. 

Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,824,795. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below.
Present Claim 15
Claim 4, US Patent 10,824,795
Differences
A multilingual system for remotely recording information relating to the completion of a punchlist for a construction project by construction team members working at the construction site and tracking the positions and proximities of said team members to each other comprising
A multilingual system for remotely recording information relating to the completion of a punchlist for a construction project by construction team members comprising
Present claim 15 additionally recites the purpose of position tracking not specifically recited in the preamble of claim 4 of US Patent 10,824,795. However, claim 4 of US Patent 10,824,795later uses this tracking information, making it inherently present in claim 4 of US Patent 10,824,795
a plurality of handheld electronic mobile devices each having indoor positioning capability and wireless capability, each of which being programmed to store construction progress information remotely at said construction project in a preset language
a plurality of handheld electronic mobile devices each having indoor positioning capability and wireless capability, each of which being programmed to store construction progress information remotely at the construction project in a preset language
Substantively identical
at least one electronic scanning device
at least one electronic scanning device
Substantively identical
at least one electronic punchlist

Claim 4 of US Patent 10,824,795 does not specifically require the affirmative presence of a punchlist. However, later limitation of claim 4 of US Patent 10,824,795 require the presence of a punchlist making this limitation present in claim 4 of US Patent 10,824,795
at least one computer having wireless capability connected to said scanning device
at least one computer having wireless capability connected to said scanning device
Substantively identical
said computer running an application program that accesses said electronic punchlist stored in said computer and uploads construction plans scanned by said electronic scanning device into said computer
said computer running an application program that uploads a punchlist scanned by and floor plans scanned by said electronic scanning device into said computer
Substantively identical
labels and 42calibrates said plans with indoor positioning information 
labels and calibrates said punchlist and said floor plans with indoor positioning information
Substantively identical
connects wirelessly to said mobile devices
connects said computer wirelessly to said mobile devices
Substantively identical
downloads said electronic punchlist and said scanned and labelled plans to each of said mobile devices wirelessly based on the then said team member's positioning at said construction project
downloads said scanned and labelled punchlist and floor plans to each of said mobile devices wirelessly based on said team member's positioning at said construction project
Substantively identical
uploads into said computer construction progress information related to said team member's construction work or observation of the progress of said construction work at said positioning at said construction project in said team member's preset language as entered into said team member's mobile device
uploads into said computer construction progress information related to said team member's construction work or observation of the progress of said construction work at said positioning at said construction project in said team member's preset language as entered into said team member's mobile device
Substantively identical
tracks and records the positions of each team member at said construction project site and the proximities of each of said team member to each of said other team members

Claim 4 of US Patent 10,824,795 does not include this limitation. However, claim 4 relies on having this information in several other limitations. Therefore, this limitation is fundamentally present in claim 4 of US Patent 10,824,795
processes said recorded uploaded progress information and said tracking information, enters said progress information into said punchlist until its completion, and 
provides a record of said positions and said proximities of each of said team members at said construction project site
processes said recorded uploaded progress information
enters said progress information into said punchlist until its completion
Claim 4 of US Patent 10,824,795 does not explicitly recite “provides a record of said positions and proximities of each of said team members at said construction project site.” However, the previous limitation beginning “uploads into said computer …” provides this functionality by uploading this information, which is a form of a record.

As can be seen above, the primary difference between present claim 15 and Claim 4 of US Patent 10,824,795 is that present claim 15 explicitly recites several limitation that are fundamentally required by claim 4 of US Patent 10,824,795 even if not explicitly claimed.
Further, present claim 16 is substantively identical to claim 5 of US Patent 10,824,795. 

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,824,795 in view of deCharms US Publication 2016/0192166.
Present Claim 18
Claim 1, US Patent 10,824,795
Differences
A method for completing a punchlist for a construction project at an indoor jobsite and tracking the proximity of construction team members to each other at said jobsite comprising the steps of:
 A method for completing a punchlist for a construction project comprising the steps of: 
Present claim 18 recites the additional intended use of tracking team members not explicitly recited by claim 1 of US Patent 10,824,795
scanning floor plans into a server running under the control of an application program
scanning floor plans and a punchlist into a server running under the control of an application program
Present claim 18 does not specify that the punchlist is scanned. However, present claim 18’s “calibrating said scanned and labelled plans and punchlists” limitation makes clear that the punchlists were, in fact scanned.
labelling said scanned floor plans by said application program
labelling said scanned punchlist and floor plans by said application program
Present claim 18 does not specify that the punchlist is labelled. However, present claim 18’s “calibrating said scanned and labelled plans and punchlists” limitation makes clear that the punchlists were, in fact labelled.
uploading said scanned and labelled floor plans into said application program; uploading one or more of said punchlists into said application program;
uploading said scanned and labelled punchlist and scanned and labelled floor plans into said application program
Substantively identical
calibrating said scanned and said labelled plans and said punchlists with positioning information by said application program;
calibrating said scanned and labelled punchlist and plans with positioning information by said application program
Substantively identical
presetting a default language for each of a plurality of handheld electronic mobile devices having indoor positioning capability and wireless capability;
presetting a default language for each of a plurality of handheld electronic mobile devices having indoor positioning capability and wireless capability
Substantively identical
sending said calibrated punchlist and said floor plans wirelessly to each of said plurality of said mobile devices each of which being programmed to accept the entering of construction progress information remotely at the indoor jobsite by said members of said construction team in said preset default language;
sending said calibrated punchlist and floor plans wirelessly to each of said plurality of handheld electronic mobile devices each of which being programmed to accept the entering of construction progress information remotely at the indoor construction jobsite by members of said construction team in said preset default language
Substantively identical
calibrating each of said punchlist and said floor plans with positioning information resident in each of said mobile devices
calibrating each of said punchlist and floor plans with positioning information resident in each of said mobile devices
Substantively identical
recording progress of said indoor construction project by said team members entering said construction progress information into said mobile devices, which information is entered by each of said team members in his or her own preset language
recording progress of said indoor construction project by team members entering construction progress information into said mobile devices, which information is entered by each of said team members in his or her own preset language
Substantively identical
recording said positions of each of said team members at said jobsite and said proximity of each to each of said others of said team members at said jobsite

Although claim 1 of US Patent 10,824,795 records each user’s location, it does not record their “proximity to each other” as requires by present claim 18
recording the completion of construction project tasks as reported by said team members in said punchlist
recording the completion of construction project tasks as reported by said team members in said punchlist
Substantively identical
checking said punchlist to determine whether said project has been completed

checking said punchlist to determine whether said project has been completed
Substantively identical

As can be seen above, the primary difference between present claim 18 and Claim 1 of US Patent 10,824,795 is that present claim 18 record each user’s “proximity to each other.”
Further, present claim 19 is substantively identical to claim 2 of US Patent 10,824,795. 
Thus, the only significant difference between present claims 18 and 19 and claims 1 and 2 of US Patent 10,824,795 is the recitation in present claim 18 of recording each user’s “proximity to each other.” However, this may be found in deCharms US Publication 2016/0192166 at ¶ 230 and at fig. 12d.  Further discussion on this may be seen in the rejection to claims 18 and 19 under 35 U.S.C. § 103 below. 
A person of ordinary skill in the art would have recognized the benefit of tracking the user’s locations and proximities for safety purposes, as construction can be a dangerous job an in the event of an accident it would be beneficial to know that user’s location and what he or she was proximate to.

Claim 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,824,795 in view of deCharms US Publication 2016/0192166 and Gootee, II et al., US Publication 2014/0229426.
Present Claim 25
Claim 4, US Patent 10,824,795
Differences
A method for tracking and recording positional information of persons located at targeted real property comprising the steps of
A multilingual system for remotely recording information relating to the completion of a punchlist for a construction project by construction team members comprising
Present claim 25 recites a method while claim 4 of US Patent 10,824,795 recites a system. Additionally, claim 4 specifies the types of documents as punchlists.
providing a plurality of handheld electronic mobile devices having positioning capability into the possession of each of said persons
a plurality of handheld electronic mobile devices each having indoor positioning capability and wireless capability, each of which being programmed to store construction progress information remotely at the construction project in a preset language
Claim 4 of US Patent 10,824,795 specifies that the devices have wireless capabilities and the capability to store construction data.

at least one electronic scanning device
Not present in claim 25

at least one computer having wireless capability connected to said scanning device
Not present in claim 25
scanning hardcopy surveys, floorplans, construction plans, and punch lists for said property into uploadable electronic files
said computer running an application program that uploads a punchlist scanned by and floor plans scanned by said electronic scanning device into said computer
Present claim 25 affirmatively requires the act of scanning alluded to by claim 4 of US Patent 10,824,795
labelling said electronic files; … 
said program calibrating said electronic files with said property location as determined by positioning of each of said mobile devices at said property location
labels and calibrates said punchlist and said floor plans with indoor positioning information
Present claim 25 recites generic “electronic files” while claim 4 of US Patent 10,824,795 recites that the files are “punchlist[s]” and “floor plans”
said server communicating with each of said mobile devices
connects said computer wirelessly to said mobile devices
Claim 4 of US Patent 10,824,795 requires the computer to have “wireless” capability
downloading said electronic files applicable to said property location into each of said mobile devices at such location
downloads said scanned and labelled punchlist and floor plans to each of said mobile devices wirelessly based on said team member's positioning at said construction project
Present claim 25 recites generic “electronic files” while claim 4 of US Patent 10,824,795 recites that the files are “punchlist[s]” and “floor plans”
displaying said position of and said proximity to each of said persons on the screen of his or her mobile device on said plan of said property location and said proximity

Not present in claim 4 of US Patent 10,824,795
tracking said positions and said proximities
uploads into said computer construction progress information related to said team member's construction work or observation of the progress of said construction work at said positioning at said construction project in said team member's preset language as entered into said team member's mobile device
Claim 4 of US Patent 10,824,795 requires the positions and proximities tracked but provides further detail on their usage. 
recording each of said positions and said proximities, 47whereby said locations of each of said persons and said proximities of each of said persons to each of said other persons is tracked and recorded by said server
processes said recorded uploaded progress information
Substantively identical as the “whereby” clause of claim 21 is not accorded any patentable weight for the reasons discussed below.

enters said progress information into said punchlist until its completion
Not present in claim 25

As can be seen above, the primary difference between present claim 25 and Claim 4 of US Patent 10,824,795 is that present claim 25 excludes several limitation. However, the elimination of a step or element and its function is considered obvious. See MPEP § 2144.04(II.)(A.). Further, present claim 25 recites the presence of surveys and construction plans. However, this may be found in Gootee, II et al., US Publication 2014/0229426 at Figs. 4 and 10. Further discussion on this may be seen in the rejection to claim 11 under 35 U.S.C. § 103 below. 
Thus, the primary difference between present claim 25 and Claim 4 of US Patent 10, 824,795 is that present claim 25 displays each user’s position and proximity to each other.
Thus, the only significant difference between present claim 25 and claim 4 of US Patent 10,824,795 is the recitation in present claim 25 of displaying each user’s position and proximity to each other. However, this may be found in deCharms US Publication 2016/0192166 at ¶¶ 51 and 230 and at fig. 12d.  Further discussion on this may be seen in the rejection to claim 18 under 35 U.S.C. § 103 below. 
A person of ordinary skill in the art would have recognized the benefit of tracking the user’s locations and proximities for safety purposes, as construction can be a dangerous job an in the event of an accident it would be beneficial to know that user’s location and what he or she was proximate to. Additionally, a person of ordinary skill in the art would have recognized that smartphones are ubiquitous and, thus, would have reduced the entry cost of using the system as many users would already have the necessary equipment and only need to download a software application.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 14, and 25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 11, this claim includes the limitation “recording each of said positions and proximities, whereby each of said persons are able to communicate with each other in his or her language while navigating said property location using said plans and the proximity of each of said persons to others is recorded.” 
This limitation is subject to two mutually exclusive interpretations. First, this limitation may be interpreted as two separate and required steps; namely that the system is to record positions and proximities and then separately communicates to each user, in that user’s language, while navigating the property location. Second, because the term “whereby” known to be used with non-limiting language (See MPEP § 2111.04), this limitation may be interpreted to only require the recording of position and proximities.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, this limitation is indefinite.
In order to comply with the examiner’s duty to follow the broadest reasonable interpretation, the second interpretation shall be applied. 

Regarding claim 14, this claim depends from claim 11, and, therefore, inherits the rejection of that claim above.

Regarding claim 25, this claim includes the limitation “recording each of said positions and proximities, whereby the locations of each of said persons and the proximities of each of said persons to other persons is tracked is tracked and recorded by said computer.” 
This limitation is subject to two mutually exclusive interpretations. First, this limitation may be interpreted as two separate and required steps; namely that the system is to record positions and proximities and then separately communicates to each user, in that user’s language, while navigating the property location. Second, because the term “whereby” known to be used with non-limiting language (See MPEP § 2111.04), this limitation may be interpreted to only require the recording of position and proximities.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, this limitation is indefinite.
In order to comply with the examiner’s duty to follow the broadest reasonable interpretation, the second interpretation shall be applied. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gootee, II et al., US Publication 2014/0229426 (hereinafter Gootee), as cited on the Information Disclosure Statement dated December 11, 2020.

Regarding claim 25, Gootee discloses a method for tracking and recording positional information of persons located at targeted real property comprising the steps of “scanning hardcopy surveys, floorplans, construction plans, and punch lists for said property into uploadable electronic files” (Gootee ¶¶ 4, 40, 99, 126 and Figs. 4, 10) where the blueprints documents (i.e., documents relating to said targeted real property) are scanned in (Gootee ¶¶ 4, 126). Gootee further gives examples of these documents including surveys (Gootee Fig. 10), floorplans (Gootee Fig. 4), construction plans (Gootee ¶ 40), and punch lists (Gootee ¶ 99). Additionally, Gootee discloses “labelling said electronic files” (Gootee ¶ 94) by tagging (i.e., labelling) the blueprints. Further, Gootee discloses “uploading said electronic files into a server running under the control of an application program” (Gootee ¶ 13) by uploading files including blueprints. Moreover, Gootee discloses “providing a plurality of handheld electronic mobile devices having positioning capability into the possession of each of said persons” ” (Gootee ¶¶ 41, 80, 100) by disclosing “one or more computing systems,” including “smart phone[s]” (i.e., handheld electronic mobile devices having wireless capabilities), may download the plans and that the devices may include GPS. Likewise, Gootee discloses “said server communicating with each of said mobile devices.” (Gootee ¶¶ 41, 45). Gootee also discloses “said program calibrating said electronic files with said property location as determined by positioning of each of said mobile devices at said property location” (Gootee ¶100) by labeling the plans with positioning information based on either the computing device or an external device. In addition, Gootee discloses “downloading said electronic files applicable to said property location into each of said mobile devices at such location” (Gootee ¶ 100) by displaying a sheet applicable to the current location based on the user’s GPS location (i.e., the user’s positioning at said targeted real property). Furthermore, Gootee discloses “displaying said position of and said proximity to each of said persons on the screen of his or her mobile device on said plan of said property location and said proximity; tracking said positions and said proximities; and recording each of said positions and said proximities, whereby said locations of each of said persons and said proximities of each of said persons to each of said other persons is tracked and recorded by said server” (Gootee ¶¶ 99-100) by displaying the user’s location on that user’s device on a map, which shows that user’s proximity to the items on the map and is synced with a server.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 14 rejected under 35 U.S.C. § 103 as being unpatentable over Allen et al., US Publication 2016/0277419 (hereinafter Allen) in view of Gootee.

Regarding claim 11, Allen discloses a multilingual method for facilitating communications among persons located at targeted real property and tracking their positions at said property location comprising the steps of “labelling said electronic files” (Allen ¶ 34) by labelling the files with geolocation data and identification data. Additionally, Allen discloses “uploading said electronic files into a server running under the control of an application program” (Allen ¶ 21 and Fig. 2) where the figure illustrates the sender “post[ing]” the data (i.e., uploading). Further, Allen discloses “providing a handheld electronic mobile device having communication capability and global positioning capability to each of said persons in a preset language” (Allen ¶¶ 16, 18-19, see also ¶ 21) by including a set (i.e., a plurality) of client devices in the form of smartphones, which are known to have positioning and wireless capabilities and based on a language setting. Moreover, Allen discloses “said server communicating with each of said mobile devices.” (Allen ¶ 18 and Fig. 1, Element 106). Likewise, Allen discloses “said program calibrating said electronic files with said property location as determined by global positioning of each of said mobile devices at said property location” (Allen ¶ 35) by calibrating the data against geolocation fence data. Allen also discloses “downloading electronic files applicable to said property location into each of said mobile devices at such location.” (Allen ¶ 16). In addition, Allen discloses “tracking said positions and said proximities; and recording each of said positions and said proximities” (Allen ¶ 49) by tracking and recording each user’s activity including their location and whether they are sufficiently proximate to a location. Finally, Allen discloses “whereby each of said persons are able to communicate with each other in his or her language in navigating said property location using said plans and said proximity of each of said persons to said others is recorded” (Allen ¶ 51) by communicating to the user’s according to their language at all times. 
Although Allen discloses that the documents are posted to the system, it does not disclose how those documents are acquired and, thus, does not disclose “scanning hardcopy surveys, floorplans, construction plans, and punch lists for said property into uploadable electronic files.” Additionally, Allen does not appear to explicitly disclose “displaying the position of and proximity to each of said persons on the screen of his or her mobile device on said plan of said property location and said proximity.”
However Gootee discloses a method for facilitating communications among persons located at targeted real property and tracking their positions at said property comprising the steps of “scanning hardcopy surveys, floorplans, construction plans, and punch lists for said property into uploadable electronic files” (Gootee ¶¶ 4, 40, 99, 126 and Figs. 4, 10) where the blueprints documents (i.e., documents relating to said targeted real property) are scanned in (Gootee ¶¶ 4, 126). Gootee further gives examples of these documents including surveys (Gootee Fig. 10), floorplans (Gootee Fig. 4), construction plans (Gootee ¶ 40), and punch lists (Gootee ¶ 99). Additionally, Gootee discloses “labelling said electronic files” (Gootee ¶ 94) by tagging (i.e., labelling) the blueprints. Further, Gootee discloses “uploading said electronic files into a server running under the control of an application program.” (Gootee ¶¶ 13, 80). Moreover, Gootee discloses “providing a handheld electronic mobile device having communication capability and global positioning capability to each of said persons …” (Gootee ¶¶ 41, 100) by disclosing “one or more computing systems” including “smart phone[s]” (i.e., handheld electronic mobile devices having wireless capabilities) and that the devices may include GPS (i.e., positioning capabilities). Likewise, Gootee discloses “said server communicating with each of said mobile devices.” (Gootee ¶ 46). Gootee also discloses “said program calibrating said electronic files with said property location as determined by global positioning of each of said mobile devices at said property location” (Gootee ¶ 100) by labeling the plans with positioning information based on either the computing device or an external device. In addition, Gootee discloses “downloading electronic files applicable to said property location into each of said mobile devices at such location.” (Gootee ¶ 80).
Furthermore, Gootee discloses “displaying the position of and proximity to each of said persons on the screen of his or her mobile device on said plan of said property location and said proximity” (Gootee ¶ 100) by displaying the user’s location on that user’s device. 
Finally, Gootee discloses “tracking said positions and said proximities; and recording each of said positions and said proximities” (Gootee ¶ 100) by tracking and recording the user’s location in relation to a map (i.e., the user’s proximities). 
Allen and Gootee are analogous art because they are from the “same field of endeavor,” namely that of location based document delivery systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Allen and Gootee before him or her to modify the documents of Allen to include the ability to scan the documents to be delivered of Gootee.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that the inclusion of a scanner would provide the benefit of allowing legacy, paper documents to be delivered to the users.  
The additional motivation/rationale for doing so would also have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Allen teaches the “base device” for sending documents without discussion how those documents are acquired. Further, Gootee teaches the “known technique” for scanning documents that will later be sent to a device that is applicable to the base device of Allen. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the addition of a scanner would not affect the operation of the system of Allen in anyway and would thus, provide a high chance of success.

Regarding claim 14, the combination of Allen and Gootee discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Allen and Gootee discloses “in which said preset languages are selected from the group comprising: English, Spanish, French, Italian, and German. (Allen ¶ 51) where the language is German.

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Allen in view of Gootee, as applied to the instant claims, in further view of deCharms US Publication 2016/0192166 (hereinafter deCharms).

Regarding claim 15, Allen discloses a multilingual system for remotely recording information comprising “a plurality of handheld electronic mobile devices each having … positioning capability and wireless capability” (Allen ¶¶ 18-19, see also ¶ 21) by including a set (i.e., a plurality) of client devices in the form of smartphones, which are known to have positioning and wireless capabilities. Additionally, Allen discloses “each of which being programmed to store data in a preset language” (Allen ¶¶ 16, 21) by indicating that each device’s geo-location data is stored (Allen ¶ 21) and that the data is in relation to a geo-fence (i.e., targeted real property, Allen ¶ 16) and the data is in a language defined by a setting (Allen ¶ 26). Further, Allen discloses “at least one computer having wireless capability …” (Allen ¶18). Moreover, Allen discloses “said computer running an application program that accesses said data stored in said computer uploads data into said computer” (Allen ¶ 21 and Fig. 2) where the figure illustrates the sender “post[ing]” the data (i.e., uploading) the data. Likewise, Allen discloses “labels and calibrates said plans with … positioning information” (Allen ¶¶ 34-35) by labelling the files with geolocation data and identification data (Allen ¶ 34) and then calibrating the data against geolocation fence data (Allen ¶ 35). Allen also discloses “connects wirelessly to said mobile devices, downloads said data to each of said mobile devices wirelessly based on the then said team member's positioning …” (Allen ¶ 21 and Fig. 2) where the figure illustrates “supply[ing]” the data to the users (i.e., downloading). In addition, Allen discloses “uploads into said computer data at said positioning at said location in said team member's preset language as entered into said team member's mobile device” (Allen ¶¶ 16, 21 and Fig. 2) where the figure illustrates the sender “post[ing]” the data (i.e., uploading), which a person of ordinary skill in the art would recognized would be according to the user’s language preference as the user is unlikely to enter the data in a language that user does not know. Finally, Allen discloses “provides a record of said positions and said proximities of each of said team members …” (Allen ¶ 49) by tracking and recording each user’s activity including their location and whether they are sufficiently proximate to a location.
Allen is data and location agnostic and, thus, does not disclose the specific data of the claims, such as the data being related to construction punch lists, or the specific locations of the claim, such as the location being at a construction site. Moreover, Allen is also unconcerned with how those documents are acquired and thus does not disclose the presence of a scanner. Finally, while Allen discloses the presence of location data, it does not specify if that location data is “indoor” location data.
As a result, Allen does not appear to explicitly disclose: 
A multilingual system for remotely recording information relating to the completion of a punchlist for a construction project by construction team members working at the construction site and tracking the positions and proximities of said team members to each other comprising:
a plurality of handheld electronic mobile devices each having indoor positioning capability and wireless capability, each of which being programmed to store construction progress information remotely at said construction project in a preset language; 
at least one electronic scanning device; 
at least one electronic punchlist; and 
at least one computer having wireless capability connected to said scanning device, said computer running an application program that accesses said electronic punchlist stored in said computer and uploads construction plans scanned by said electronic scanning device into said computer, labels and calibrates said plans with indoor positioning information, connects wirelessly to said mobile devices, downloads said electronic punchlist and said scanned and labelled plans to each of said mobile devices wirelessly based on the then said team member's positioning at said construction project, uploads into said computer construction progress information related to said team member's construction work or observation of the progress of said construction work at said positioning at said construction project in said team member's preset language as entered into said team member's mobile device, tracks and records the positions of each team member at said construction project site and the proximities of each said team member to each of said other team members, processes said recorded uploaded progress information and said tracking information, enters said progress information into said punchlist until its completion, and provides a record of said positions and said proximities of each of said team members at said construction project site.

However, Gootee discloses a system for remotely recording information relating to the completion of a punchlist for a construction project by construction team members working at the construction site and tracking the positions and proximities of said team members to each other (Gootee Abstract, ¶ 99) comprising “a plurality of handheld electronic mobile devices each having indoor positioning capability and wireless capability, each of which being programmed to store construction progress information remotely at said construction project …” (Gootee ¶¶ 41, 80-81, 100) by disclosing “one or more computing systems,” including “smart phone[s]” (i.e., handheld electronic mobile devices having wireless capabilities), which may download the plans and construction progress and that the devices may include GPS, which one of ordinary skill in the art would recognize functions indoors (i.e., is “capable” of indoor positioning). Additionally, Gootee discloses “at least one electronic scanning device” (Gootee ¶¶ 4, 126) where the blueprints (i.e., documents relating to said targeted real property) are scanned in, necessitating the presence of a scanner. Further, Gootee discloses “at least one electronic punchlist.” (Gootee ¶ 99). Moreover, Gootee discloses “at least one computer having wireless capability connected to said scanning device.” (Gootee ¶ 13). Moreover, Gootee discloses “said computer running an application program that accesses said electronic punchlist stored in said computer and uploads construction plans scanned by said electronic scanning device into said computer” (Gootee ¶¶ 13, 99, 128) by uploading files including blueprints (i.e., construction plans, Gootee ¶ 13) and punch lists (Gootee, ¶ 99) that have been scanned (Gootee ¶ 128). Likewise, Gootee discloses “labels and calibrates said plans with indoor positioning information” (Gootee ¶¶ 94, 100) by tagging (i.e., labelling) the blueprints (Gootee ¶ 94) and then labeling the plans with positioning information based on either the computing device or an external device (Gootee ¶ 100). Gootee also discloses “connects wirelessly to said mobile devices.” (Gootee ¶¶ 41, 45). In addition, Gootee discloses “downloads said electronic punchlist and said scanned and labelled plans to each of said mobile devices wirelessly based on the then said team member's positioning at said construction project” (Gootee ¶¶ 79, 99 and Fig. 5) by disclosing that “[e]veryone on the project is sent the latest version,” which a person of ordinary skill in the art would recognize to mean that everyone’s device downloads a new copy of the document (Gootee ¶ 79 and Fig. 5), which would be the electronic punchlist and scanned and labeled plans for the reasons discussed above. Gootee continues by disclosing that this data is downloaded and updated in the document viewer based on the user’s location, for example, to show the use’s current location on the construction plans. (Gootee ¶ 99). Furthermore, Gootee discloses “uploads into said computer construction progress information related to said team member's construction work or observation of the progress of said construction work at said positioning at said construction project … as entered into said team member's mobile device.” (Gootee ¶¶ 80-81). Moreover, Gootee discloses “tracks and records the positions of each team member at said construction project site and the proximities of each of said team member …” (Gootee ¶¶ 4, 126) where the blueprints (i.e., documents relating to said targeted real property) are scanned in. Likewise, Gootee discloses “processes said recorded uploaded progress information and said tracking information.” (Gootee ¶ 99). Finally, Gootee discloses “enters said progress information into said punchlist until its completion” (Gootee ¶¶ 117-118) by disclosing that a user may assign a status to the punch list item and that the status may be “COMPLETE.”
A person of ordinary skill in the art would have recognized that because Allen is location and document agonistic and Gootee is language agnostic, that when the two were combined, the location and document features of Gootee would be used with the language features of Allen. Therefore, the combination of Gootee and Allen at least teaches and/or suggests the claimed limitations:

multilingual system for remotely recording information relating to the completion of a punchlist for a construction project by construction team members working at the construction site and tracking the positions and proximities of said team members to each other comprising:
a plurality of handheld electronic mobile devices each having indoor positioning capability and wireless capability, each of which being programmed to store construction progress information remotely at said construction project in a preset language; 
at least one electronic scanning device; 
at least one electronic punchlist; and 
at least one computer having wireless capability connected to said scanning device, said computer running an application program that accesses said electronic punchlist stored in said computer and uploads construction plans scanned by said electronic scanning device into said computer, labels and calibrates said plans with indoor positioning information, connects wirelessly to said mobile devices, downloads said electronic punchlist and said scanned and labelled plans to each of said mobile devices wirelessly based on the then said team member's positioning at said construction project, uploads into said computer construction progress information related to said team member's construction work or observation of the progress of said construction work at said positioning at said construction project in said team member's preset language as entered into said team member's mobile device … processes said recorded uploaded progress information and tracking information, enters said progress information into said punchlist until its completion.

Allen and Gootee are analogous art because they are from the “same field of endeavor,” namely that of location based document delivery systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Allen and Gootee before him or her to modify the documents of Allen to include the ability to scan the construction documents to be delivered of Gootee.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that the inclusion of a scanner would provide the benefit of allowing legacy, paper documents to be delivered to the users.  
The additional motivation/rationale for doing so would also have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Allen teaches the “base device” for sending documents without discussion how those documents are acquired. Further, Gootee teaches the “known technique” for scanning documents that will later be sent to a device that is applicable to the base device of Allen. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the addition of a scanner would not affect the operation of the system of Allen in anyway and would thus, provide a high chance of success.

The combination of Allen and Gootee does not appear to disclose that user’s proximities to each other are tracked and displayed. Therefore, the combination of Allen and Gootee does not appear to explicitly disclose “tracks and records the positions of each team member at said construction project site and the proximities of each of said team member to each of said other team members” or “provides a record of said positions and said proximities of each of said team members at said construction project site.”
However, deCharms discloses a system for delivering data to a user that “tracks and records the positions of each of team member … and the proximities of each said team member to each of said other team members” and “provides a record of said positions and said proximities of each of said team members …” (deCharms ¶ 230 fig. 12d) by recording and providing each user’s real time geolocation on a map. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when deCharms was combined with Allen and Gootee, the map of deCharms would be the construction plans of Allen and Gootee. Therefore, the combination of Allen, Gootee, and deCharms at least teaches and/or suggests the claimed limitations “tracks and records the positions of each team member at said construction project site and the proximities of each said team member to each of said other team members” and “provides a record of said positions and said proximities of each of said team members at said construction project site,” rendering them obvious. 
Allen, Gootee, and deCharms are analogous art because they are from the “same field of endeavor,” namely that of location based data delivery systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Allen, Gootee, and deCharms before him or her to modify the map of Allen and Gootee to include the presence of other users of deCharms.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Allen and Gootee teaches the “base device” for tracking user location and proximity. Further, deCharms teaches the “known technique” for tracking the position and proximity of multiple users and displaying that data that is applicable to the base device of Allen and Gootee. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 18, Allen discloses a method for tracking the proximity of users comprising the steps of “uploading one or more punchlists into said application program” (Allen ¶ 21 and Fig. 2) where the figure illustrates the sender “post[ing]” the data (i.e., uploading). Additionally, Allen discloses “calibrating said data with positioning information by said application program” (Allen ¶ 35) by calibrating the data against geolocation fence data. Further, Allen discloses “presetting a default language for each of a plurality of handheld electronic mobile devices having … positioning capability and wireless capability” (Allen ¶ 26) where each device has a language setting in the device itself, making that setting “preset.” Moreover, Allen discloses “sending said data wirelessly to each of said plurality of said mobile devices each of which being programmed to accept the entering data in said preset default language” (Allen ¶¶ 16, 21 and Fig. 2) where the figure illustrates the sender “post[ing]” the data (i.e., sending), which a person of ordinary skill in the art would recognized would be according to the user’s language preference as the user is unlikely to enter the data in a language that user does not know and that the user would have a device with a default language set to their own language in order to be able to use that device. Finally, Allen discloses “calibrating each of said data with positioning information resident in each of said mobile devices” (Allen ¶ 35) by calibrating the data against geolocation fence data. 
Allen is data and location agnostic and, thus, does not disclose the specific data of the claims, such as the data being related to construction punch lists, or the specific locations of the claim, such as the location being at a construction site. Moreover, Allen is also unconcerned with how those documents are acquired and thus does not disclose the presence of a scanner. Finally, while Allen discloses the presence of location data, it does not specify if that location data is “indoor” location data.
As a result, Allen does not appear to explicitly disclose: 
A method for completing a punchlist for a construction project at an indoor jobsite and tracking the proximity of construction team members to each other at said jobsite comprising the steps of: 
scanning floor plans into a server running under the control of an application program; 
labelling said scanned floor plans by said application program; 
uploading said scanned and labelled floor plans into said application program; 
uploading one or more said punchlists into said application program; 
calibrating said scanned and labelled plans and said punchlists with positioning information by said application program; 
presetting a default language for each of a plurality of handheld electronic mobile devices having indoor positioning capability and wireless capability; 
sending said calibrated punchlist and said floor plans wirelessly to each of said plurality of said mobile devices each of which being programmed to accept the entering of construction progress information remotely at the indoor jobsite by said members of said construction team in said preset default language; 
calibrating each of said punchlist and said floor plans with positioning information resident in each of said mobile devices; 
recording progress of said indoor construction project by said team members entering said construction progress information into said mobile devices, which information is entered by each of said team members in his or her own preset language; 
recording said positions of each of said team members at said jobsite and said proximity of each to each of said others of said team members at said jobsite; 
recording the completion of construction project tasks as reported by said team members in said punchlist; and 
checking said punchlist to determine whether said project has been completed.

However, Gootee discloses a method for completing a punchlist for a construction project at an indoor jobsite and tracking the proximity of construction team members to each other at said jobsite comprising the steps of “scanning floor plans into a server running under the control of an application program” (Gootee ¶¶ 4, 126) where the blueprints (i.e., documents relating to said targeted real property) are scanned in. Additionally, Gootee discloses “labelling said scanned floor plans by said application program” (Gootee ¶ 94) by tagging (i.e., labelling) the blueprints. Further, Gootee discloses “uploading said scanned and labelled floor plans into said application program; uploading one or more of said punchlists into said application program” (Gootee ¶¶ 13, 99) by uploading files including blueprints (i.e., construction plans, Gootee ¶ 13) and punch lists (Gootee ¶ 99). Moreover, Gootee discloses “calibrating said scanned and said labelled plans and said punchlists with positioning information by said application program” (Gootee ¶100) by labeling the plans with positioning information based on either the computing device or an external device. Likewise, Gootee discloses “each of a plurality of handheld electronic mobile devices having indoor positioning capability and wireless capability” (Gootee ¶¶ 41, 80, 100) by disclosing “one or more computing systems” including “smart phone[s]” (i.e., handheld electronic mobile devices having wireless capabilities) may download the plans and that the devices may include GPS, which one of ordinary skill in the art would recognize functions indoors (i.e., is “capable” of indoor positioning). Gootee also discloses “sending said calibrated punchlist and said floor plans wirelessly to each of said plurality of said mobile devices each of which being programmed to accept the entering of construction progress information remotely at the indoor jobsite by said members of said construction team.” (Gootee ¶¶ 80-81). In addition, Gootee discloses “calibrating each of said punchlist and said floor plans with positioning information resident in each of said mobile devices” (Gootee ¶ 100) by labeling the plans with positioning information based on either the computing device or an external device. Furthermore, Gootee discloses “recording progress of said indoor construction project by team members entering construction progress information into said mobile devices, which information is entered by each of said team members” (Gootee ¶¶ 4, 126) where the blueprints (i.e., documents relating to said targeted real property) are scanned in. Finally, Gootee discloses “recording the completion of construction project tasks as reported by said team members in said punchlist; and checking said punchlist to determine whether said project has been completed” (Gootee ¶¶ 117-118) by disclosing that a user may assign a status to the punch list item and that the status may be “COMPLETE” and checking that status when determining whether to display the stamp.
A person of ordinary skill in the art would have recognized that because Allen is location and document agonistic and Gootee is language agnostic, that when the two were combined, the location and document features of Gootee would be used with the language features of Allen. Therefore, the combination of Gootee and Allen at least teaches and/or suggests the claimed limitations:
A method for completing a punchlist for a construction project at an indoor jobsite and tracking the proximity of construction team members to each other at said jobsite comprising the steps of: 
scanning floor plans into a server running under the control of an application program; 
labelling said scanned floor plans by said application program; 
uploading said scanned and labelled floor plans into said application program; 
uploading one or more of said punchlists into said application program; 
calibrating said scanned and said labelled plans and said punchlists with positioning information by said application program; 
presetting a default language for each of a plurality of handheld electronic mobile devices having indoor positioning capability and wireless capability; 
sending said calibrated punchlist and said floor plans wirelessly to each of said plurality of said mobile devices each of which being programmed to accept the entering of construction progress information remotely at the indoor jobsite by said members of said construction team in said preset default language; 
calibrating each of said punchlist and said floor plans with positioning information resident in each of said mobile devices; 
recording progress of said indoor construction project by said team members entering said construction progress information into said mobile devices, which information is entered by each of said team members in his or her own preset language; 
…
recording the completion of construction project tasks as reported by said team members in said punchlist; and 
checking said punchlist to determine whether said project has been completed.

Allen and Gootee are analogous art because they are from the “same field of endeavor,” namely that of location based document delivery systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Allen and Gootee before him or her to modify the documents of Allen to include the ability to scan the construction documents to be delivered of Gootee.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that the inclusion of a scanner would provide the benefit of allowing legacy, paper documents to be delivered to the users.  
The additional motivation/rationale for doing so would also have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Allen teaches the “base device” for sending documents without discussion how those documents are acquired. Further, Gootee teaches the “known technique” for scanning documents that will later be sent to a device that is applicable to the base device of Allen. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the addition of a scanner would not affect the operation of the system of Allen in anyway and would thus, provide a high chance of success.

The combination of Allen and Gootee does not appear to disclose that user’s proximities to each other are tracked and displayed. Therefore, the combination of Allen and Gootee does not appear to explicitly disclose “recording said positions of each of said team members at said jobsite and said proximity of each to each of said others of said team members at said jobsite.”
However, deCharms discloses a system for delivering data to a user that “recording said positions of each of said team members … and said proximity of each to each of said others of said team members …” (deCharms ¶ 230 fig. 12d) by recording and providing each user’s real time geolocation on a map. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when deCharms was combined with Allen and Gootee, the map of deCharms would be the construction plans of Allen and Gootee. Therefore, the combination of Allen, Gootee, and deCharms at least teaches and/or suggests the claimed limitation “recording said positions of each of said team members at said jobsite and said proximity of each to each of said others of said team members at said jobsite,” rendering it obvious. 
Allen, Gootee, and deCharms are analogous art because they are from the “same field of endeavor,” namely that of location based data delivery systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Allen, Gootee, and deCharms before him or her to modify the map of Allen and Gootee to include the presence of other users of deCharms.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Allen and Gootee teaches the “base device” for tracking user location and proximity. Further, deCharms teaches the “known technique” for tracking the position and proximity of multiple users and displaying that data that is applicable to the base device of Allen and Gootee. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 16 and 19, the combination of Allen, Gootee, and deCharms discloses the limitations contained in parent claims 15 and 18 for the reasons discussed above. In addition, the combination of Allen, Gootee, and deCharms discloses “in which said preset languages are selected from a group comprising: English, Spanish, French, Italian, and German. (Allen ¶ 51) where the language is German.

Regarding claims 17, the combination of Allen, Gootee, and deCharms discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Allen, Gootee, and deCharms discloses “in which said construction team members are selected from a group comprising: managers, employers, employees, construction workers, contractors, and owners. (Gootee ¶ 107) where the user is a manager.

Response to Arguments
Applicant’s request filed July 9, 2022, to hold the objections to claims 11, 14-16, 18, 19, and 25 in abeyance (Remarks 11) have been noted.

Applicant’s arguments filed July 29, 2022, with respect to the interpretation of claims 1, 2, 4, 7, 9, 11, 12, 17, 20, 22, 24, 26; the objection to the specification for the term “smartphone;” the rejection of claims 1-10 and 21-24 under 35 U.S.C. § 101; the rejection of claims 2, 7, 12, 22, and 26 under 35 U.S.C. § 112(a); the rejection of claims 12, 13, 21-24, 26, and 27 under 35 U.S.C. § 112(b); and the rejection of claims 26 and 27 under 35 U.S.C. § 102(a)(1) (Remarks 11-13) have been fully considered and are persuasive. The interpretation of claims 1, 2, 4, 7, 9, 11, 12, 17, 20, 22, 24, 26; the objection to the specification for the term “smartphone;” the rejection of claims 1-10 and 21-24 under 35 U.S.C. § 101; the rejection of claims 2, 7, 12, 22, and 26 under 35 U.S.C. § 112(a); the rejection of claims 12, 13, 21-24, 26, and 27 under 35 U.S.C. § 112(b); and the rejection of claims 26 and 27 under 35 U.S.C. § 102(a)(1) have been withdrawn. 

Applicant's remaining arguments filed July 29, 2022 have been fully considered but they are not persuasive.

Regarding the objection to the title, Applicant argues the title has been properly amended. (Remarks 10). The examiner disagrees.

The title of an application for patent is required to be as “specific as possible.” 37 C.F.R. § 1.72(a). However, the present title of “Positioning and Recording System” is not specific in any form because it encompasses swathes of systems that have nothing to do with the present invention. For example, this title could equally cover a flight path recorder. Therefore, Applicant’s argument is unpersuasive.

Regarding the objection to the specification, Applicant argues “the term AutoCad is not used in the specification.” (Remarks 10). The examiner disagrees.

The term “AutoCAD” is quite clearly present on Page 35 of the specification. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 11, 14-16, 18, 19, and 25 for double patenting, Applicant argues that a “terminal disclaimer … was filed on July 27, 2022.” (Remarks 12). The examiner disagrees.

As Applicant’s terminal disclaimer was not approved, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 11, 14, and 25 under 35 U.S.C. § 112(b), Applicant argues that the claims have been amended to overcome these rejections. (Remarks 12). The examiner disagrees.

As discussed in the rejections above, these claims still contain the “whereby” language that indicates a broad limitation followed by a narrow limitation within the same claim. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 25 under 35 U.S.C. § 102(a)(1), Applicant argues that “Gootee does not teach using surveys, floorplans, construction plans, or punchlists.” (Remarks 13). The examiner disagrees.

As discussed in the rejection to claim 25 above, Gootee does, in fact, disclose these elements. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 11 under 35 U.S.C. § 103, Applicant argues this claim is allowable for the same reasons as claim 25. (Remarks 13). Applicant’s argument is unpersuasive for the reasons discussed above. 

Regarding the rejection of claims 15 and 18 under 35 U.S.C. § 103, Applicant argues that “deCharms, nor Gootee, nor Allen, teach anything at all about the completion of a punchlist.” (Remarks 14). The examiner disagrees.

Gootee explicitly discloses that a user may annotate a punchlist with the status of each item (Gootee ¶ 117 and Fig. 15) and that the status may include “COMPLETE.” (Gootee ¶ 118). Therefore, Applicant’s argument is unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176